Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 25, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was sentenced to time served, 180 days of electronic house monitoring and five years’ probation as a result of his plea of guilty of attempted rape in the second degree. As a condition to probation, defendant was to have no unsupervised contact with any persons less than 17 years old. Thereafter, defendant pleaded guilty to violating the aforementioned condition of his probation and County Court revoked his probation and resentenced defendant to a prison term of 1 to 3 years. Defendant maintains that the agreed-upon sentence was harsh and excessive, especially given, inter alia, his youthful age and his depressed state at the time of resentencing and seeks to have the sentence reduced in the interest of justice. Notwithstanding defendant’s assertions, our review of the record reveals no abuse of discretion on the part of County Court nor any extraordinary circumstances warranting our intervention (see, People v Corpin, 269 AD2d 622, lv denied 95 NY2d 795).
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.